PER CURIAM.
[1,2] We are of the opinion that, in view of plaintiff’s special property in the subject-matter of this litigation, she is entitled to- an examination of defendant’s books of account, and that she is not called upon to accept the defendant’s conclusion as to the results which such an examination would disclose. The order should be so- drawn as to- interfere as little as possible with the conduct of the business, and to that end will be settled on notice.
The order appealed from is reversed, with $10 costs and disbursements, and motion granted. Settle order on notice.